UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52597 NEDAK ETHANOL, LLC (Exact name of registrant as specified in its charter) Nebraska 20-0568230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 87590 Hillcrest Road, P.O. Box 391, Atkinson, Nebraska 68713 (Address of principal executive offices) (402) 925-5570 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of August 10, 2011, the issuer had 5,233 Common and 185.5 Class A Preferred Membership Units issued and outstanding. EXPLANATORY NOTE This Form 10-Q/A (“Amendment No. 1”) hereby amends the registrant’s Quarterly Report on Form 10-Q for the three months ended June 30, 2011 as filed with the Securities and Exchange Commission (the “SEC”) on August 15, 2011 (the “Quarterly Report”).This Amendment No. 1 is being filed solely to furnish Exhibit 101 to the Quarterly Report in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Quarterly Report formatted in eXtensible Business Reporting Language (“XBRL”). This Amendment No. 1 does not reflect events after the date of filing of the Quarterly Report and does not modify or update disclosures made in the Quarterly Report.Accordingly, this Amendment should be read in conjunction with the Quarterly Report and the registrant’s filings made with the SEC subsequent to the Quarterly Report. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART II Item 6.Exhibits. Rule 13a-14(a)/15d-14(a) Certification (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) executed by Chief Executive Officer (incorporated by reference to Exhibit 31.1 of Report on Form 10-Q filed on August 15, 2011). Rule 15d-14(a) Certification (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) executed by Chief Financial Officer (incorporated by reference to Exhibit 31.2 of Report on Form 10-Q filed on August 15, 2011). Rule 15d-14(b) Certifications (pursuant to Section 906 of the Sarbanes-Oxley Act of 2002) executed by the Chief Executive Officer (incorporated by reference to Exhibit 32.1 of Report on Form 10-Q filed on August 15, 2011). Rule 15d-14(b) Certifications (pursuant to Section 906 of the Sarbanes-Oxley Act of 2002) executed by the Chief Financial Officer (incorporated by reference to Exhibit 32.2 of Report on Form 10-Q filed on August 15, 2011). 101.XML XBRL Instance Document 101.XSD XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Database 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEDAK ETHANOL, LLC Date: September 14, 2011 /s/ Jerome Fagerland, President Jerome Fagerland, President Date: September 14, 2011 /s/ Timothy Borer, Treasurer and Secretary Timothy Borer, Treasurer and Secretary
